Exhibit 2.1 NUMBER ELMY SHARES SPECIMEN SPECIMEN NOT NEGOTIABLEellomay CAPITAL LIMITED INCORPORATED UNDER THE LAWS OF THE STATE OF ISRAEL CUSIPM39927120 ORDINARY SHARES THIS CERTIFY THAT: SPECIMEN NOT NEGOTIABLE IS THE OWNER OF SEE REVERSE FOR CERTAIN DEFINITIONS CUSIPM39927120 SPECIMEN fully paid and non-assessable ordinary shares of nis 10.00 each of Ellomay Capital Ltd. (hereinafter called the “Corporation”), transferable on the books of the Corporation by the holder hereof in person or by duly authorized attorney, upon surrender of this certificate properly endorsed. This certificate and the shares represented hereby are issued and shall be held subject to all the provisions of the Memorandum of Association and Articles of Association and amendments thereto of the Corporation, to all of which the holder by acceptance hereto assents. This certificate is not valid until countersigned by the Transfer Agent. WITNESS the facsimile seal of the Corporation and the facsimile signatures of its duly authorized officers. COUNTER SIGNED: CONTINENTAL STOCK TRANSFER & TRUST COMPANY JERSEY CITY. NJ TRANSFER AGENT AUTHORIZED OFFICER The following abbreviations, when used in the inscription on the face of this certificate, shall be construed as though they were written out in full according to applicable laws or regulations: TEN COM – as tenants in common UNIF GIFT MIN ACT
